EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyuwan Ryu on 07/12/2022.

The application has been amended as follows: 
1. (Currently Amended) A pixel of an organic light emitting diode (OLED) display device, the pixel comprising:
a first capacitor coupled between a first power supply voltage line and a first node;
a second capacitor coupled between the first node and a second node;
a first transistor configured to generate a driving current based on a voltage of the second node;
a second transistor configured to transfer a data voltage to the first node in response to a first scan signal;
a third transistor configured to diode-connect the first transistor in response to a second scan signal;
a fourth transistor configured to transfer an initialization voltage to the second node in response to a third scan signal;
a fifth transistor configured to transfer a reference voltage to the first node in response to the second scan signal;
a sixth transistor configured to couple a drain of the first transistor and an anode of an organic light emitting diode in response to an emission signal;
a seventh transistor configured to transfer the initialization voltage to the anode of the organic light emitting diode in response to a fourth scan signal; and
an eighth transistor configured to transfer the initialization voltage to the drain of the first transistor in response to a fifth scan signal,
wherein the organic light emitting diode includes the anode and a cathode coupled to a second power supply voltage line,
wherein the eighth transistor is not turned on in a normal mode in which a display panel is driven at a fixed frame frequency, and
wherein the eighth transistor is turned on to initialize the drain of the first transistor in a variable frequency mode in which the display panel is driven at a variable frame frequency.
2. (Original) The pixel of claim 1, wherein the eighth transistor includes a gate receiving the fifth scan signal, a source coupled to the drain of the first transistor, and a drain coupled to an initialization voltage line.
3. (Currently Amended) The pixel of claim 1, wherein the seventh transistor is turned on to initialize the organic light emitting diode in the 
wherein the seventh transistor is not turned on in the 
4. (Canceled)
5. (Currently Amended) The pixel of claim 1, wherein each frame period in the 
wherein each frame period in the 
6. (Original) The pixel of claim 5, wherein, in the drain initialization period,
the emission signal has an off level,
the fifth scan signal has an on level,
the first, second, third and fourth scan signals have the off level, and
the eighth transistor is turned on to apply the initialization voltage to the drain of the first transistor.
7. (Original) The pixel of claim 5, wherein a time length of the threshold voltage compensation period is longer than a time length of the data writing period.
8. (Original) The pixel of claim 5, wherein the diode initialization period overlaps the gate initialization period or the threshold voltage compensation period.
9. (Original) The pixel of claim 5, wherein the drain initialization period is located between the data writing period and the emission period.
10. (Original) The pixel of claim 1, wherein the second, third, fourth and fifth transistors are dual transistors.
11. (Original) The pixel of claim 1, wherein a first portion of the first through eighth transistors is implemented with a p-type metal oxide semiconductor (PMOS) transistor, and
wherein a second portion of the first through eighth transistors is implemented with an n-type metal oxide semiconductor (NMOS) transistor.
12. (Original) The pixel of claim 1, wherein the initialization voltage transferred by the fourth transistor is a first initialization voltage, the initialization voltage transferred by the seventh transistor is a second initialization voltage and the initialization voltage transferred by the eighth transistor is a third initialization voltage which are different from each other and are transferred through different initialization voltage lines.
13. (Original) The pixel of claim 1, wherein the initialization voltage transferred by the seventh transistor is a second initialization voltage and the initialization voltage transferred by the eighth transistor is a third initialization voltage which are different from each other and are transferred through different initialization voltage lines.
14. (Original) The pixel of claim 13, wherein the initialization voltage transferred by the fourth transistor is a same voltage as the initialization voltage transferred by the seventh transistor or the initialization voltage transferred by the eighth transistor.
15. (Original) The pixel of claim 1, wherein the initialization voltage transferred by the fourth transistor, the initialization voltage transferred by the seventh transistor and the initialization voltage transferred by the eighth transistor are different from each other and are transferred through different initialization voltage lines.
16. (Original) The pixel of claim 1, wherein a signal line transferring the fourth scan signal and a signal line transferring the fifth scan signal are electrically connected to each other.
17. (currently amended) An organic light emitting diode (OLED) display device comprising:
a display panel including a plurality of pixels;
a data driver configured to provide a data voltage to each of the plurality of pixels;
a scan driver configured to provide a gate writing signal, a gate initialization signal and a gate drain signal to each of the plurality of pixels;
an emission driver configured to provide an emission signal to each of the plurality of pixels; and
a controller configured to control the data driver, the scan driver and the emission driver,
wherein each of the plurality of pixels includes:
a first capacitor coupled between a first power supply voltage line and a first node;
a second capacitor coupled between the first node and a second node;
a driving transistor configured to generate a driving current based on a voltage of the second node;
a switching transistor configured to transfer the data voltage to the first node in response to the gate writing signal;
a gate initialization transistor configured to transfer a gate initialization voltage to the second node in response to the gate initialization signal;
an emission transistor configured to couple a drain of the driving transistor and an anode of an organic light emitting diode in response to the emission signal; and
a drain initialization transistor configured to transfer a drain initialization voltage to the drain of the driving transistor in response to the gate drain signal, and
wherein the organic light emitting diode includes the anode and a cathode coupled to a second power supply voltage line,
wherein the drain initialization transistor is not turned on in a normal mode in which the display panel is driven at a fixed frame frequency, and
wherein the drain initialization transistor is turned on to initialize the drain of the first transistor in a variable frequency mode in which the display panel is driven at a variable frame frequency.
18. (Currently Amended) A pixel of an organic light emitting diode (OLED) display device, the pixel comprising:
a first capacitor coupled between a first power supply voltage line and a first node;
a second capacitor coupled between the first node and a second node;
a first transistor coupled between the first power supply voltage line and a third node;
a second transistor coupled between a data line and the first node;
a third transistor coupled between the second node and the third node;
a fourth transistor coupled between the second node and an initialization voltage line;
a fifth transistor coupled between the first node and a reference voltage line;
a sixth transistor coupled between the third node and an anode of an organic light emitting diode;
a seventh transistor coupled between the initialization voltage line and the anode of the organic light emitting diode; and
an eighth transistor coupled between the initialization voltage line and the third node,
wherein the organic light emitting diode includes the anode and a cathode coupled to a second power supply voltage line,
wherein the eighth transistor is not turned on in a normal mode in which a display panel is driven at a fixed frame frequency, and
wherein the eighth transistor is turned on to initialize the drain of the first transistor in a variable frequency mode in which the display panel is driven at a variable frame frequency.
19. (Original) The pixel of claim 18, wherein a control electrode of the seventh transistor and a control electrode of the eighth transistor are coupled to different scan lines which are activated during different time periods, respectively.
20. (Original) The pixel of claim 18, wherein a control electrode of the seventh transistor and a control electrode of the eighth transistor are coupled to a same scan line.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the controlling of the eighth or the initialization transistor based on variable or fixed frequency driving mode as claimed is found to be novel and non-obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The following is a non-exhaustive list of the relevant prior art:
	a. Lin et al., US 2020/0226978 A1, hereinafter “Lin”, teaches in fig. 3 and 10 a similar pixel circuit wherein transistors analogous to T3 and T6-T8 have been taught. However, Lin fails to teach the controlling of the eighth or the initialization transistor based on variable or fixed frequency driving mode as claimed.
	b. Kanda et al., US 2015/0054722 A1, hereinafter “Kanda”, teaches in fig. 2 a pixel circuit with the capacitor configuration as claimed. However, Kanda fails to remedy the shortcomings of Lin.
	c. Huang et al., US 2021/0193036 A1, hereinafter” Huang, teaches in fig. 12 a pixel circuit with the capacitor configuration as claimed. Furthermore, transistors T31-T36 are analogous to transistors T2, T1, T6, T5, T3 and T4, respectively. Huang, however, fails to teach the initialization transistor and its states based on the frequency driving modes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621